Per Curiam
(on motion for rehearing). The will of Ernest Allis so clearly expresses the testator’s intent that the children of Mrs. Harrison should not take a vested estate that the citation of authority to support the proposition that “the minor appellants have no vested interest in the trust estate” is not deemed necessary. The will in clear and *61unequivocal language expresses the testator’s intent that Mrs. Harrison shall have the absolute power to dispose by will of all the trust estate in which her children could ever take any estate or interest under the will of Mr. Allis. That power remains with Mrs. Harrison until the last moment of her life. Until the death of Mrs. Harrison it cannot be determined whether these children inherit any part of the trust estate under and through the provisions of the will of Ernest Allis. By the terms of the will it is “as and when” any of the testator’s children die intestate that that child’s portion'of the trust estate passes to the heirs at law of the deceased child of the testator. The will contains no other provision under which these minor appellants can ever inherit any part of this trust' estate under the will of Ernest Allis. No estate passes and no interest vests in the heirs at law of any of testator’s children until — that is “as and when” — any child of the testatoj- dies intestate. In order that an estate may vest there must be some person in being in whom the estate can vest. At the time of the creation of the trust estate the minor appellants were not in being. Manifestly no estate could- then vest in the unborn children of a daughter who was unmarried at the time that the trust estate was created.
Rules for the judicial construction of wills are to be resorted tó only when uncertainty arises as to the meaning of the language used in the will.
“Various rules have been laid down by the courts as helpful in the construction of uncertain clauses in wills. None of them are inflexible, however, and all yield to the cardinal rule that the words of a will are to be construed so as to give effect to the intention of the testator, which. intention is to be ascertained from the language of the will itself, in the light of the circumstances surrounding the testator at the time of its execution.” Will of Ohse, 137 Wis. 474, 476, 119 N. W. 93. See, also, Will of Prasser, 140 Wis. 92, 94, 95, 121 N. W. 643.
*62The provisions of this will are so plain and unambiguous that testator’s intent can be ascertained without resort to these rules.
“The real meaning of the instrument is the sovereign guide, and, since every will differs in some respects from every other, it is a familiar principle that precedents and rules of construction are less helpful than in construing other writings which, owing to statutes or custom, are far more uniform. Said Judge Story in 1832 in discussing the construction of wills: ‘The cases almost overwhelm us at every step of our progress; and any attempt even to classify them, much less to harmonize them, is full of the most perilous labor.’ Sisson v. Seabury, 1 Sumn. 235, 239. The difficulties have been by no means diminished by the innumerable volumes of the law reports which have since been added to our legal literature.” Will of Griffiths, 172 Wis. 630, 634, 635, 179 N. W. 768.
The estate of these minor appellants -was and still is contingent and not vested, because the event upon which this trust estate is to be paid over to the children of Mrs. Harrison — that is, the death of Mrs. Harrison intestate — was and now is uncertain and may never happen; and further because the heirs at law of Mrs. Harrison were then not ascertainable, because they were not in being at the time of the creation of this trust estate.
Appellants urge that this court should determine whether the stock of the Chicago, Milwaukee & St. Paul Railway should be deposited for the purpose of participating in the reorganization of the company. The judgment appealed from directed the trustees to hold the stock until the further order of the court. So far as the record discloses, the county court has never been asked to consider or pass upon the question of whether the trustee should participate in the reorganization of the St. Paul railroad. The record does not disclose the terms of the reorganization agreement. This court is in no position to pass upon the question of whether the trustee should participate in. the reorganization *63because that issue was neither tendered to nor litigated by the county court. Lee v. Pauly Motor Truck Co. 179 Wis. 139, 146, 190 N. W. 819.
No other question presented by appellants’ brief warrants-the granting of a rehearing or requires further consideration. (
By the Court. — The motion for rehearing is denied, with $25 costs.